Title: To James Madison from William Willis, 20 November 1804
From: Willis, William
To: Madison, James


Respected Sir,New Bedford Novr the 20th 1804
I have duly Rec’d your letter of the 23d of October written by your direction by Mr Brent informing me that the Treasurer of the United States would remit me a draft on Boston for the Ballance due me of two hundred fourteen dollars & Eighty one cents. I have accordingly Received a draft for this amount from the Treasurer of the United States and return you my Very sincere thanks for the trouble you have taken in this business. I have the Honor to be Sir With Respectfull Esteem Your Hble Servt
WM Willis
N B My having been counterfeited and several stamps having been made by Sharpers to counterfeit my former Signature Willm Willis, I have adopted the above.
